       Case 1:20-cv-00127-LMG Document 62          Filed 08/25/21   Page 1 of 6




                                    Slip Op. 21-107

                  UNITED STATES COURT OF INTERNATIONAL TRADE



POKARNA ENGINEERED STONE LIMITED,

                       Plaintiff,

             v.

UNITED STATES,                                         Before: Leo M. Gordon, Judge

                       Defendant,                      Consol. Court No. 20-00127

             and

CAMBRIA COMPANY LLC,

                       Defendant-Intervenor.


                                       OPINION

[Commerce’s Final Determination is sustained.]

                                                                Dated: August 25, 2021

      Lizbeth R. Levinson, Ronald M. Wisla, and Brittney R. Powell, Fox Rothschild LLP,
of Washington, D.C., for Plaintiff Pokarna Engineered Stone Limited.

       Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, D.C., for Defendant United States. On the
brief were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Tara K. Hogan, Assistant Director. Of counsel were Vania Wang and
W. Mitch Purdy, Attorneys, U.S. Department of Commerce, Office of Chief Counsel for
Trade Enforcement and Compliance, of Washington, D.C.

       Luke A. Meisner and Roger B. Schagrin, Schagrin Associates, of Washington,
D.C., for Defendant-Intervenor Cambria Company LLC.

      Gordon, Judge: This action involves the U.S. Department of Commerce

(“Commerce”) final determination in the antidumping duty (“AD”) investigation of certain

quartz surface products (“QSPs”) from India. See Certain Quartz Surface Products from
          Case 1:20-cv-00127-LMG Document 62        Filed 08/25/21    Page 2 of 6



Consol. Court No. 20-00127                                                          Page 2


India, 85 Fed. Reg. 25,391 (Dep’t of Commerce May 1, 2020) (final affirm. determ.) (“Final

Determination”), and the accompanying Issues & Decision Memorandum, A-533-889

(Dep’t             of          Commerce              Apr.            27,            2020),

https://enforcement.trade.gov/frn/summary/india/2020-09407-1.pdf (last visited this date)

(“Decision Memorandum”). Before the court is the motion for judgment on the agency

record of Plaintiff Pokarna Engineered Stone Limited (“PESL”). 1 See Pl.’s Mem. in Supp.

of Rule 56.2 Mot. for J. on the Agency R., ECF No. 36 (“Pl.’s Opening Br.”); see also

Pl.’s Rev’d R. 56.2 Mot. for J. on the Agency R., ECF No. 41-1 (“Pl.’s Br.”); Def.’s Resp.

in Opp’n to Pl.’s R. 56.2 Mots. for J. on the Agency R., ECF No. 45 (“Def.’s Resp.”);

Def-Intervenor’s Resp. in Opp’n to R. 56.2 Mots. for J. on the Agency R., ECF No. 47

(“Def.-Int.’s Resp.”); Pl.’s Reply Brief, ECF No. 53 (“Pl.’s Reply”).      The court has

jurisdiction pursuant to Section 516A(a)(2)(B)(i) of the Tariff Act of 1930, as amended,

19 U.S.C. § 1516a(a)(2)(B)(i) (2018) 2, and 28 U.S.C. § 1581(c) (2018).

                                  I. Standard or Review

         The court sustains Commerce’s “determinations, findings, or conclusions” unless

they are “unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). More specifically, when reviewing

agency determinations, findings, or conclusions for substantial evidence, the court


1
  To facilitate the efficient disposition of this action, this opinion focuses only PESL’s
challenge to Commerce’s inclusion of PESL’s paid sample sales in the agency’s
calculation of U.S. price of the subject merchandise. See Scheduling Order, ECF No. 33
(bifurcating briefing in this matter between issues raised by PESL and Consolidated
Plaintiff M S International, Inc.).
2
  Further citations to the Tariff Act of 1930, as amended, are to the relevant portions of
Title 19 of the U.S. Code, 2018 edition.
        Case 1:20-cv-00127-LMG Document 62          Filed 08/25/21   Page 3 of 6



Consol. Court No. 20-00127                                                         Page 3


assesses whether the agency action is reasonable given the record as a whole. Nippon

Steel Corp. v. United States, 458 F.3d 1345, 1350–51 (Fed. Cir. 2006); see also Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (“The substantiality of evidence must

take into account whatever in the record fairly detracts from its weight.”). Substantial

evidence has been described as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” DuPont Teijin Films USA v. United States,

407 F.3d 1211, 1215 (Fed. Cir. 2005) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). Substantial evidence has also been described as “something less than

the weight of the evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620

(1966). Fundamentally, though, “substantial evidence” is best understood as a word

formula connoting reasonableness review. 3 Charles H. Koch, Jr., Administrative Law

and Practice § 9.24[1] (3d ed. 2021). Therefore, when addressing a substantial evidence

issue raised by a party, the court analyzes whether the challenged agency action “was

reasonable given the circumstances presented by the whole record.” 8A West’s Fed.

Forms, National Courts § 3.6 (5th ed. 2021).

      Separately, the two-step framework provided in Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 842–45 (1984), governs judicial review of

Commerce’s interpretation of the antidumping statute. See United States v. Eurodif S.A.,

555 U.S. 305, 316 (2009) (Commerce’s “interpretation governs in the absence of
          Case 1:20-cv-00127-LMG Document 62           Filed 08/25/21   Page 4 of 6



Consol. Court No. 20-00127                                                            Page 4


unambiguous statutory language to the contrary or unreasonable resolution of language

that is ambiguous.”).

                                      II. Discussion

       PESL, a foreign producer and exporter of the subject merchandise, argues that

Commerce should have performed a bona fide sales analysis of what it characterizes as

paid sample sales it made in the United States, and that Commerce ultimately should

have excluded those sales. Pl.’s Br. at 7–16; see also Decision Memorandum at 12–14.

The court could not find merit in this claim. For the reasons that follow, the court sustains

the Final Determination.

       As Commerce explained, it has a practice, followed here, to exclude free samples

from the U.S. sales database, treating them as a direct selling expense across remaining

U.S. sales. See Decision Memorandum at 12–14. A corollary of that practice is that

Commerce does not, in investigations, exclude paid U.S. sample sales from the sales

database. More important, Commerce does not perform an ordinary course of trade or

bona fide sales analysis for such sales in investigations. Instead, Commerce has a

simpler test: a sale occurs if there is a “transfer of ownership to an unrelated party and

consideration.” Id. at 14 (quoting NSK Ltd. v. United States, 115 F.3d 965, 975 (Fed. Cir.

1997)).

       Nothing in the statute mandates that Commerce must perform a bona fide sales

analysis on paid U.S. sample sales during an investigation. Plaintiff therefore seeks to

engraft “ordinary course of trade” and “bona fide sale” concepts from other provisions of

the statutory scheme (i.e., 19 U.S.C. § 1677b(a)(1)(B) (normal value); 19 U.S.C.
        Case 1:20-cv-00127-LMG Document 62             Filed 08/25/21    Page 5 of 6



Consol. Court No. 20-00127                                                             Page 5


§ 1675(a)(2)(B)(iv) (new shipper and administrative reviews)) onto Commerce’s

calculation of export price during investigations. Rather than argue that Commerce has

a clear non-discretionary duty to act, PESL is left to argue that Commerce has

“discretionary authority” to perform a bona fide sales analysis on U.S. sales in an

investigation. See Pl.’s Br. at 14. And, PESL wants the court to order Commerce to

perform this discretionary act. Id. at 17. It should go without saying that, without a legal

requirement that Commerce perform such an analysis, there is no basis for the court to

issue an affirmative injunction that Commerce must conduct a bona fide sales analysis

on PESL’s paid U.S. sample sales.

       PESL also argues that “fundamental fairness” requires that the court override

Commerce’s current practice with one of the court’s own making, directing the agency to

conduct bona fide sales analyses on the export price side of the equation in investigations.

See Pl.’s Br. at 14. This fairness “angle” is not persuasive though, especially when

measured against the specific objectives of the “bona fide sales” provision 19 U.S.C.

§ 1675(a)(2)(B)(iv) (rectifying fraud by and unfairness of importers abusing the new

shipper review process), as well as the differences between new shipper/administrative

reviews, and investigations. The Government explains the difference:

              Unlike investigations, both new shipper reviews and
              administrative reviews involve reviewing exporters and
              producers under an existing antidumping duty order.
              Because the exporter or producer in question has notice that
              it is subject to the discipline of an existing order and potential
              duty liability, Commerce performs a bona fide sales test to
              ensure that the exporter or producer has not manipulated their
              sales in light of the existing order to receive a lower individual
              rate or margin. See, e.g., Huzhou, 324 F. Supp. 3d at 1376;
              Novolipetsk, 483 F. Supp. 3d at 1287 (“The legislative history
       Case 1:20-cv-00127-LMG Document 62          Filed 08/25/21   Page 6 of 6



Consol. Court No. 20-00127                                                        Page 6


             indicates that Congress was driven by concerns that
             exporters and producers were abusing the ability to obtain a
             new shipper rate on an expedited basis in order to circumvent
             antidumping and countervailing duties.”). In an investigation,
             however, where an order is not yet in place and the exporter
             or producer is not yet subject to its discipline, the same
             incentive does not exist for a producer to make atypical sales
             to receive a lower dumping rate or margin ….

             Consequently, as we noted above, PESL fails to point to a
             single past instance in which Commerce has applied a bona
             fide sales analysis in an investigation (and we are not aware
             of any). Instead, PESL relies heavily on case law discussing
             application of Commerce’s bona fide sales test in
             administrative or new shipper reviews. See PESL Br. 13-15.
             But as we explained, those proceedings following issuance of
             an order present different concerns about potential
             manipulation than those present in an investigation when no
             order exists.

Def.’s Resp. at 32–33. Commerce’s practice of not conducting a bona fide sales analysis

for paid U.S. sample sales during an investigation seems more than reasonable and fair.

                                    III. Conclusion

      Again, the court could find no merit in Plaintiff’s claim. Accordingly, the court

sustains the Final Determination as to Commerce’s decision to include PESL’s paid

sample sales in the U.S. sales database.




                                                               /s/ Leo M. Gordon
                                                            Judge Leo M. Gordon



Dated: August 25, 2021
       New York, New York
